Petition for Writ of Mandamus Denied and Memorandum Opinion filed June 14,
2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00488-CV
                                   ____________

                   IN RE LEXINGTON INSURANCE CO., Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   133rdDistrict Court
                                   Harris County, Texas
                            Trial Court Cause No. 2009-22372



                     MEMORANDUM                     OPINION

      On May 21, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asked this court to compel the Honorable Jaclanel McFarland, presiding
judge of the 133rd District Court of Harris County, to set aside her order signed December
27, 2011.
      Relator has not established that it is entitled to mandamus relief. Accordingly, we
deny relator’s petition for writ of mandamus.




                                         PER CURIAM

Panel consists of Justices Boyce, Christopher and Jamison.




                                            2